ARMED SERVICES BOARD OF CONTRACT APPEALS

Application Under the Equal Access           )
 to Justice Act of --                        )
                                             )
Government Contracting Resources, Inc.       )      ASBCA No. 59162
                                             )
Under Contract No. NNK080B12C                )

APPEARANCE FOR THE APPELLANT:                       Jennifer M. Miller, Esq.
                                                     Wyrick Robbins Yates & Ponton LLP
                                                     Raleigh, NC

APPEARANCES FOR THE GOVERNMENT:                     Scott W. Barber, Esq.
                                                     NASA Chief Trial Attorney
                                                    Charles Alexander Vinson, Esq.
                                                     Assistant Chief Counsel
                                                    Miata L. Coleman, Esq.
                                                     Trial Attorney
                                                     Kennedy Space Center, FL

                                ORDER OF DISMISSAL

       Pursuant to the parties' 29 April 2015 joint motion to dismiss appeal with
prejudice stating that the parties have settled both the quantum portion of the appeal as
well as the applicant's request for fees under the Equal Access to Justice Act in ASBCA
No. 59162, ASBCA No. 59162 is hereby dismissed with prejudice subject to
reinstatement only in the event the settlement is not consummated. Any request to
reinstate the subject appeal must be filed within 120 days of the date of this Order.

      Dated: 1 May 2015


                                                 ~If;
                                                  MARK A. MELNICK
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals on an application for fees and other expenses
incurred in connection with ASBCA No. 59162, Appeal of Government Contracting
Resources, Inc., rendered in accordance with 5 U.S.C. § 504.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2